Mr. Justice Waterman delivered the opinion of the Court. The leasehold interest of the Smokeless Gas Company was one upon which a mechanic’s lien may be placed, and the improvements placed thereon, a gas plant, were such as, if they added to the value of such interest, would create a lien. The fixtures of the Gas company, excepting those supplied by the defendant in error, were, after a lien therefor had attached, removed by Chisholm. The removal of such materials at such time did not destroy any lien. The mechanic’s lien is upon the entire interest of the owner in the premises, and is on account of the additional value imparted to such interest by the addition to the premises of the materials placed thereon and annexed thereto. The lien was not destroyed by the after removal of the materials, although the value, the worth of such lien, might be affected by such removal. It is manifest that the leasehold interest of the Smokeless Fuel Co. became worthless by the failure of the experimental gas plant. Such leasehold was dependent upon the payment of a large sum for ground rent. When the business undertaken on the premises became such a failure that essential portions of the plant were suffered to be taken away by a constable, it is manifest that the lien of Lyman was upon nothing of value. It was therefore worthless. The leasehold interest of the plaintiff in error had become valueless ere the removal of the machinery, etc., by Chisholm. Such machinery, etc., may have had some value for the purpose of being removed and sold; but the material-man had no right, under his lien, to remove the same; his lien was on the interest of the Smokeless Fuel Company in and to the premises, which interest, as we have said, was dependent upon the payment of ground rent, under a then valueless lease; a ground rent Avhich rendered the lease valueless. ISTor is there anything tending to show that the contract to purchase Avas of any value. Chisholm’s conduct in removing the machinery, etc., was, therefore, no damage to defendant in error. Whether defendant in error, if he had, in an action at law, obtained judgment against the Smokeless Fuel Company, might not have levied upon, removed and sold the machinery carried off by Chisholm, is a question which we are not called upon to answer. As the holder of a mechanic’s lien, defendant in error Avould have had no such right of removal. The finding by the court that Lyman was entitled to a lien on the premises may be justified by the evidence, but as such lien is of no'value it is useless to remand the case. The decree against Chisholm is reversed.